United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1001
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Michael Steven Chaney

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: January 11, 2016
                               Filed: April 11, 2016
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Michael Steven Chaney appeals from the district court's1 denial of his motion
for a sentence reduction under 18 U.S.C. § 3582(c)(2), U.S.S.G. § 1B1.10, and

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
Amendment 782 to the United States Sentencing Guidelines. We dismiss Chaney's
appeal as untimely.

                                  I. Background
      The district court denied Chaney's motion for a sentence reduction on
December 2, 2014. On December 22, 2014, more than 14 days after entry of the order
denying the sentence reduction, the district court docketed Chaney's pro se notice of
appeal. Chaney's notice provided, "I would like to put in for Notice of Appeal
regarding sentence reduction pursuant to 18 U[.]S[.]C[.] § 3582(c)(2). Thank you[,]
Michael Chaney[,] 12-15-14."

                                    II. Discussion
       The government requests that we dismiss the instant appeal as untimely
because Chaney failed to file his notice of appeal within 14 days of the district court's
entry of the order denying Chaney's motion for a sentence reduction. See Fed. R.
App. P. 4(b)(1)(A)(i) ("In a criminal case, a defendant's notice of appeal must be filed
in the district court within 14 days after . . . the entry of either the judgment or the
order being appealed."); United States v. Watson, 623 F.3d 542, 546 (8th Cir. 2010)
(explaining that even though this court "retain[s] jurisdiction over an untimely appeal
from a criminal judgment, Rule 4(b)'s timeliness requirements remain inflexible" and
that when the government has "properly objected to the appeal . . . it is entitled to
dismissal" (citations omitted)).

      Pursuant to Rule 4(b)(1)(A)(i), Chaney's notice of appeal was due on December
16, 2014. But, as an inmate confined in an institution, Chaney can benefit from the
prison mailbox rule, set forth in Rule 4(c)(1):

      If an inmate confined in an institution files a notice of appeal in either
      a civil or a criminal case, the notice is timely if it is deposited in the
      institution's internal mail system on or before the last day for filing. If


                                          -2-
      an institution has a system designed for legal mail, the inmate must use
      that system to receive the benefit of this rule. Timely filing may be
      shown by a declaration in compliance with 28 U.S.C. § 1746 or by a
      notarized statement, either of which must set forth the date of deposit
      and state that first-class postage has been prepaid.

(Emphases added.)

      In turn, 28 U.S.C. § 1746(2) provides:

      Wherever, under any law of the United States or under any rule,
      regulation, order, or requirement made pursuant to law, any matter is
      required or permitted to be supported, evidenced, established, or proved
      by the sworn declaration, verification, certificate, statement, oath, or
      affidavit, in writing of the person making the same (other than a
      deposition, or an oath of office, or an oath required to be taken before
      a specified official other than a notary public), such matter may, with
      like force and effect, be supported, evidenced, established, or proved by
      the unsworn declaration, certificate, verification, or statement, in writing
      of such person which is subscribed by him, as true under penalty of
      perjury, and dated, in substantially the following form:

                                          ***

      (2) If executed within the United States, its territories, possessions, or
      commonwealths: "I declare (or certify, verify, or state) under penalty of
      perjury that the foregoing is true and correct.["] Executed on (date).

       Chaney's notice of appeal does not comply with Rule 4(c)(1). Even assuming
that "12-15-14" represents the date on which Chaney deposited the notice of appeal
into the prison's internal mail system, Chaney failed to show timely filing by
executing "a declaration in compliance with 28 U.S.C. § 1746 or by a notarized
statement." Fed. R. App. P. 4(c)(1). Chaney also did not "state that first-class postage
has been prepaid." Id. Chaney has not offered any argument showing "excusable

                                          -3-
neglect or good cause for failing to timely file his notice of appeal." See United States
v. Carter, 404 F. App'x 95, 97 (8th Cir. 2010) (per curiam) (footnote omitted). As a
result, Chaney cannot avail himself of the benefits of the prison mailbox rule and his
notice of appeal filed on December 22, 2014, is untimely.

                                III. Conclusion
      Accordingly, we dismiss for lack of a timely appeal.
                     ______________________________




                                          -4-